Corcoran, J.
Motion for an examination before trial is granted except as to items five, eight, nine and twelve. The City of New York, as plaintiff, shall produce for examination *1106the named persons who were formerly employed by the Board of Transportation and are presently employed by the New York City Transit Authority. The transfer of transit facilities from the city to the authority will not defeat the defendants’ right to an examination. The named persons are “ former ” employees only in a highly technical sense. As for the retired employee, he may be examined as a witness because of the special circumstances in the case. The motion for a discovery and inspection is denied. The transcript of the testimony was for use in an investigation and may not be examined (New York City Charter, §§ 893, 894; see Matter of Cherkis v. Impellitteri, 282 App. Div. 467). The examination to the extent herein permitted shall proceed at Special Term, Part II on December 18,1953, at 10:30 a.m., at which time and place pertinent records shall be produced for use pursuant to section 296 of the Civil Practice Act.